Title: Adams’ Minutes of the Argument: Court of Vice Admiralty, Boston, 8 March 1773
From: Adams, John
To: 


       Surveyor General vs. Loggs.
       Kennebec Company. March 8. 1773.
       Claim and Demurrer—which admits all in the Claim.
       Mr. Otis. In Event, as important a Cause as ever was decided in America.
       The Navy, an important Object, without offence to any Sect or Party.
       Charter. Reservation in it. We hold all we have under this Charter. No Gentleman will dispute the Validity of this Reservation.
       A great deal of Talk and Scribbling about mutual Compact. Should as soon expect good and sound Law from N. Hampton in a N.W. Wind.
       Indian Natives had under God a Right to the Soil. That no good Title could be acquired by sovereign or subject, without obtaining it from the Natives.
       No Man has a Right to a Foot of Land, who has not a good Purchase from the Natives, by a Licence from his lawfull Prince.
       Proposal of large Forrests to be set apart, by Act of Parliament in Secula Seculorum.
       8. G. 1, c. 12, §5. 1721.
       2. G. 2, c. 35, §1. 2. No Trees to be cutt, excepting such as are the Property of private Persons. 1729.
       Plymouth Patent.
       
       Not in the Power of the King to grant Royalties. King deceived. Lit. §117. Socage Tenure. 1. Inst. 85. b.
       Sir F. Barnards Doctrine about holding as of our Manor of East Greenwich in the County of Kent.
       
       Uncertain where the Bounds of the Patent are. What then?
       Will it be said that the Patent is a Grant to private Persons? If so the Grant to Massachusetts, Province of Maine &c. are Grants to private Persons.
       1665 Grant to Boies &c.—a private Transaction.—Mem. by the Way Otis concedes tacitly at least we are within the Exception of Grants made to private Persons. Is forced to deny this to be a Grant to private Persons.
       This no Grant at all. No Estate passed by it. It is void.
       Viner. Tit. Corporations B. pl. 1. “None but the King can make a Corporation.”
       E. pl. 1. a Name.
       
       Mr. Fitch. 8. G. secures all Trees, let them be whose Property they will.
       Boies had no Title.
       Bradford—His associates could not take by the Grant. No Name of a Corporation.
       The surrender is no Deed, nor Conveyance. Mem. our Law and Clause in the Charter.
       No Colony of New Plymouth.
       1. Inst. 295. b. “Confirmation doth not strengthen a void Estate.”
       Duely made, or any other lawfull Title.
       Law of Prov. 13. Wm.
      